DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

 Response to Amendment
This action is responsive to an amendment filed on 08/05/2022.
Claims 1, 10 and 18 have been amended.
Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed on 08/05/2022, regarding Claims interpretation under 112(f) have been fully considered but they are not persuasive. Applicant argues that the recitation of “at least one hardware performance counter” and “a resource manager” are consistent with the ordinary usage of the term by one of ordinary skill in the art.  (Arg./Rem., pages 8-9).
Examiner respectfully disagrees. The claimed terms “at least one hardware performance counter” and “a resource manager” do not provide sufficient structure of the terms. For example, “performance counter” or “resource manager” could be a software. Examiner suggested to recite “hardware performance counter is a set of special-purpose registers built into a microprocessor” and “a processor coupled with memory execute instruction to implement the resource manager” in the claim, to avoid the 112(f) claim interpretation. Examiner is not persuaded and maintain the claims interpretation under 112(f).
Applicant's arguments regarding 35 U.S. C. § 102 rejection have been fully considered but they are not persuasive Applicant argues that Tian's removal of high level resources does not disclose "identifying a preferred subset of the low-level hardware resources in a cluster of hardware resources" and "assigning the application to a cluster of hardware resources to optimize a diversity of usage of the preferred subset of the low level hardware resources in the cluster and to enhance utilization of hardware resources by applications running in the cluster, the diversity of usage of the low-level hardware resources in the cluster being determined from usage metrics of the applications running in the cluster" as recited in amended independent claim 1. (Arg./Rem., Page 11).
The Examiner respectfully disagrees. Tian remove resources from considering so that the remaining resources (i.e., after removing) are the identified resources where application can be assigned. Tian teaches generate resource guidance filter information… The resource guidance filter information may include application usage characteristics of multiple applications, low level resource utilization, and/or high level resource allocation. The CCRM provides the resource guidance filter information and data indicating the available resources [i.e., preferred  subset of the low level hardware resources] to the frameworks upon request [¶ 0035].  The CCRM populates the resource availability database with global resource view (GRV)  by aggregating all high level resource allocations from all of the nodes in the system as included in the resource utilization information. As the resource availability database maintains a view of all allocated resources, the resource availability database also maintains a view of all remaining available high level resources. The resource utilization information may contain node local guidance (e.g. resource micro-management information), fine grained resource [i.e., low-level resource] utilization at each node, coarse grained resource utilization at each node, application resource usage characteristics, and/or any other information related to resource usage at the nodes [¶ 0051]. For details, see the rejection, infra. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hardware performance counter”, “a resource manager” coupled with functional language “for providing”, “generates”, “assigns”, “determines” in claims 10-17 without reciting sufficient structure to achieve the function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-ATA 35 U.S.C. 112, sixth paragraph limitation: Para. 0049 discloses a hardware performance counter is a set of special-purpose registers built into a microprocessor to store the counts of hardware-related activities within computer systems. Fig. 1, para 0058, disclose a resource manager 102 and a hardware performance counter 108.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 10-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0316626 (Tian et al.).

Regarding Claim 1, Tian teaches a computer-implemented method  of  distributed  resource  management in a distributed computing system ([⁋ 0003], discloses a computer-implemented method for resource management), comprising: determining usage of low-level hardware resources by an application and generating usage metrics for the application ([⁋ 0003], determining application usage characteristics of the fine grained resources over time; projecting expected fine grain resource utilization for the application based on the application usage characteristics; generating node local guidance information…by comparing the current utilization of fine grained resources to the expected fine grain resource utilization for the application [⁋ 0034], Low level resources are referred to as fine grained resources. … Application characteristics are a profile of high level and low level resource usage by an application and/or by a corresponding framework over time. [⁋ 0035], Resource guidance filter information [i.e., usage metrics for the application] is data, generated based on guidance information, that can be employed to generate a resource guidance filter. The resource guidance filter information may include application usage characteristics of multiple applications, low level resource utilization, and/or high level resource allocation); 
identifying a preferred subset of the low-level hardware resources in a cluster of hardware resources ([¶ 0043], compute a resource guidance filter, the resource guidance filter is computed by comparing historical low level resource usage by the application (e.g., based on application usage characteristics) with corresponding percentage utilization of low level resources at each high level resource [i.e., cluster of hardware resources]. When a percentage utilization of any low level resource plus a corresponding historical low level resource usage by the application exceeds a predetermined threshold, the corresponding high level resource is removed from consideration by the resource guidance filter. Accordingly, each application receives a guided system resource view of the scheduling system that is specific to a corresponding framework. The guided system resource view includes all available high level resources across all nodes in the system minus any high level resources that have been filtered out by the resource guidance filter due to incompatibility of corresponding low level resources with the projected requirements of the application based on past low level resource usage. ;and
assigning the application  to a cluster of hardware resources to optimize a diversity  of  usage of preferred subset of the low-level  hardware  resources  in the cluster and to enhance utilization  of hardware resources by applications running in the cluster, the diversity of usage of the low-level hardware resources in the cluster being determined from usage metrics of the applications running in the cluster ([⁋ 0034], node local resource managers (NLRMs) determine application characteristics. A NLRM is a resource manager that monitors low level and high level resources and allocates high level resources for a cluster of nodes. Application characteristics are a profile of high level and low level resource usage by an application and/or by a corresponding framework over time. … a Central Cluster Resource Manager (CCRM), which maintains a resource availability database and a list of frameworks operating applications at the resource nodes. [⁋ 0052], Upon receiving a resource request from a framework, the CCRM compares a projected low level resource utilization for the requesting application with current percentage utilization of low level resources for each high level resource. High level resources without sufficient available low level resources to accommodate the projected low level resource utilization for the requesting application are removed from the GRV for the requesting application. … By removing certain high level resources from the GRV, a Framework specific guided resource view (FSGRV) is created for the framework requesting the high level resources for the application. Hence, the FSGRV contains a global view of the system that is tailored to the requesting framework/application. As such, the CCRM employs the guidance information to replace the raw resource availability in global resource view (GRV), thus adapting the GRV into a FSGRV that is specific to the application(s) and the compute node(s) the specific application(s) are executing on. The FSGRV can then be forwarded to the frameworks as system resource views. [⁋ 0037], For example, …Application A is memory intensive. A resource manager can allocate a memory capacity to application A. However, nodes can exhaust memory bandwidth by employing a small subset of all available Central Processing Units (CPUs) at the node. …four to six CPUs (out of a total of twenty CPUs) can exhaust all memory bandwidth for the node. In such a case, allocating more than six CPUs to application A is a waste of CPU resources since no additional performance is gained by further allocation. The resource manager dynamically determines available and used memory bandwidth and guides application A by providing only six CPUs on the resource node even when more CPUs are available).

Regarding Claim 2, Tian teaches the method of claim 1, wherein the determining of the usage of the low-level hardware resources by the application comprises using a hardware performance counter to determine at least one of a  cache coherence,  a memory  bandwidth,  a multi-level  cache  performance, a processor bus performance, a processor pipeline performance, a cache bandwidth, a cache hit rate,  or a non-uniform memory access latencies ([⁋ 0039], infers the low level resources using hardware performance counters. [⁋ 0047], Fine grained resources be measured by hardware counters and may include, CPU pipeline contention, private cache contention due to simultaneous multi-threading, single chip shared cache pollution, single chip shared cache capacity contention, intra-chip inter-process coherence traffic, inter-chip inter-process coherence traffic, local DRAM bandwidth contention, remote memory bandwidth contention, contention on inter-chip interconnect, network contention, I/O contention, any combination thereof, and/or any other resource referred to herein as a fine grained resource or a low level resource. [⁋ 0063], employing hardware counters to measure low level resources by applications over time. This allows the NLRM to project low level resource utilization for each application, determine prospective and/or current performance bottlenecks, and determine application resource usage characteristics. Resource utilization reflects the actual usage of each type of resource. Resource utilization includes lower level resources that are key for performance (e.g., pipeline occupancy, cache capacity, cache hit rates, non-uniform memory accesses, etc.)).

Regarding Claim 3, Tian teaches the method of claim 1, wherein the determining of the usage of low- level hardware resources by the application to determine the usage metrics is performed when the application is running offline ([⁋ 0065] the NLRM characterizes hardware offline using specialized stress benchmarks. By employing these offline measurements, heterogeneous hardware may be assessed for low level resource capability).

Regarding Claim 4, Tian teaches the method of claim 1, wherein the determining of the usage of hardware resources by the application to determine the usage metrics is performed  in real time as the application is being executed by the low-level hardware resources ([⁋ 0017], Node Local Resource Managers (NLRM) configured to generate node local guidance information based on current utilization of fine grained resources for corresponding coarse grained resources.  [⁋ 0036], uses real-time strategies and monitoring techniques to detect inefficiencies and performance bottlenecks for every resource in the system. …guidance information helps each application acquire resources depending on the application's current utilization and takes into account possible interferences from co-running applications).

Regarding Claim 5, Tian teaches the method of claim 1, further comprising characterizing the low- level hardware resources using micro-benchmarking to identify performance-critical hardware resources ([⁋⁋ 0034, 0060], perform a fine grained resource accounting (FGRA), which is a micro benchmark developed to determine the baseline of hardware capacity and capability at a low level by analyzing performance counters and operating system statistics. FGRA is performed when the system is in a test mode and creates a benchmark for each low level resource).

Claim 10 is rejected under the same rationale of Claim 1.
Claims 11-13 are rejected under the same rationale of Claims 3-5.

Regarding Claim 18, Tian teaches a non-transitory computer-readable medium  storing  computer instructions …that when executed by one or more processors, cause the one or more processors to perform the steps (Fig. 5, ⁋⁋ 0080-0082).
The rest of the limitations of claim 18 are rejected under the same rationale of Claim 1.

Claims 19 and 20 are rejected under the same rationale of Claims 2 and 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of US 2017/0078372 (Gao et al.).

Regarding Claim 6, Tian teaches the method of claim 1, wherein the assigning of the application to the cluster of hardware resources to optimize the diversity of usage of the low-level hardware resources in the cluster comprises: extrapolating hardware resources required by the application to a capability of each hardware resource ([⁋ 0003], determining application usage characteristics of the fine grained resources over time; projecting expected fine grain resource utilization for the application based on the application usage characteristics. [⁋ 0021], comparing the current utilization of fine grained resources for the coarse grained resources to the projected fine grain resource utilization for the applications includes detecting prospective saturation in fine grained resource utilization when the coarse grained resources are allocated to the applications. [⁋ 0048], The NLRM compare information from the profile of an application with the current percentage availability of corresponding low level resources to determine whether the requesting application is projected to cause a saturation/bottleneck in low level resources. [⁋ 0052], Upon receiving a resource request, the CCRM compares a projected low level resource utilization for the requesting application with current percentage utilization of low level resources for each high level resource); 
However, Tian does not explicitly teach, but Gao teaches assigning the application to a diversity pool of hardware resources based on a fairness algorithm to maximize the diversity of usage of the hardware resources in the diversity pool based on the usage metrics ([⁋ 0026], receiving a request for receiving a request …to differentiate requests received from different applications, all requests associated with the same application may be assigned the same request ID. [⁋ 0027], an application may identify a parameter associated with the minimum number of servers (Nmin) it needs to run on. An effective minimum number may be determined from the minimum of Nmin, the total number of running instances of the application, and the total number of servers available in a pool. …an application may identify a parameter associated with a resource preference, wherein the resource preference may define sorting rules for scheduler 120 to take into consideration when sorting available resources in the pool. [⁋ 0028] In allocating CPU slots, scheduler 120 may sort servers per application allocation preference and allocate CPU slots one by one from servers in a round-robin fashion [e.g., a fairness algorithm]. This may ensure that CPU slots are allocated from as many servers as possible. Since, applicant’s specification discloses in para. 0056, “a fairness algorithm (e.g., round-robin or proportionally fair algorithm)”. Therefore, the Examiner considers “a round-robin fashion” to read on “a fairness algorithm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tian with Gao in order to allocate available resources in the pool in a round-robin fashion, because it would ensure each applications get fair amount of resources and time to properly execute.

Claim 14 is rejected under the same rationale of Claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Gao further in view of US 2014/0282582 (Clark et al.).

Regarding Claim 7, Tian in view of Gao do not explicitly teach, however, Clark teaches the method of claim 6, wherein the assigning of the application to the cluster of hardware resources to optimize the diversity of usage of the hardware resources in the cluster comprises sorting the application and other applications into diversity pools of hardware resources using the fairness algorithm ([⁋ 0112], resolve deployment conflicts between the applications based on predefined criteria. …the predefined criteria include measures such as available resources in a given processing environment, expected remaining resource usage amounts and durations of the executing application, and expected resource usage amounts. … The predefined criteria further include service level agreements of the applications and differences there between, whether a predefined fairness algorithm, such as round-robin scheduling, is currently in use, etc. …generate a ranking [e.g., sorting] of the applications based on the predefined criteria. …the ranking may be determined based on resource allotment and/or execution timeline. …modify one or more execution plans based on the ranking, in order to redeploy one or more applications and resolve the deployment conflict. [⁋ 0116], generates a ranking of the applications based on criteria including the service level agreements, the expected performance improvements, the expected usage amounts, and the expected usage durations. …the ranking may be generated based on a predefined function of the criteria and may include weighting associated with each criterion. …modifies the execution plan of one or more of the applications based on the ranking. …the execution plan is modified such that the one or more applications are redeployed for execution on a different processing environment for at least a portion of the first time interval).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tian and Gao with Clark in order to ranking the applications using fairness algorithm, because it would enabled scheduling and running application in heterogeneous environments and ensure effective consolidation of a set of servers.

Claim 15 is rejected under the same rationale of Claim 7.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Clark.

Regarding Claim 8, Tian does not explicitly teaches, however, Clark teaches the method of claim 1, wherein the assigning of the application to the cluster of hardware resources to optimize the diversity of usage of the hardware resources in the cluster comprises: assigning the application to a diversity  pool of hardware resources adapted to minimize interference when  applications  assigned to the diversity pool of hardware resources access the hardware resources in the diversity pool; and assigning applications from different diversity pools to the cluster of hardware resources ([⁋ 0112], …resolve deployment conflicts [e.g., interference] between the applications based on predefined criteria. …the predefined criteria include measures such as available resources in a given processing environment, expected remaining resource usage amounts and durations of the executing application, and expected resource usage amounts. … The predefined criteria further include service level agreements of the applications and differences there between, whether a predefined fairness algorithm, such as round-robin scheduling, is currently in use, etc. …generate a ranking of the applications based on the predefined criteria. …the ranking may be determined based on resource allotment and/or execution timeline. …modify one or more execution plans based on the ranking, in order to redeploy one or more applications and resolve the deployment conflict. [⁋ 0113] FIG. 12 is a flowchart depicting a method 1200 to manage deployment conflicts …detects and/or resolves a deployment conflict between the first application and at least a second application on the special-purpose processing environment. [⁋ 0115] FIG. 14 is a flowchart depicting a method 1400 to resolve deployment conflicts, The method 1300 corresponds to at least part of the step 1240 of FIG. 12. [⁋ 0116], generates a ranking of the applications based on criteria including the service level agreements, the expected performance improvements, the expected usage amounts, and the expected usage durations. …modifies the execution plan of one or more of the applications based on the ranking. …the execution plan is modified such that the one or more applications are redeployed for execution on a different processing environment for at least a portion of the first time interval.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tian with Clark in order to resolve deployment conflict between applications, while assigning applications on processing environment, because it would enabled planning and running application in heterogeneous environments and ensure effective consolidation of a set of servers.

Claims 16 are rejected under the same rationale of Claim 8.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of US 2005/0021530 (Garg et al.).

Regarding Claim 9, Tian does not explicitly teaches, however, Garg teaches the method of claim 1, wherein the assigning of the application to the cluster of hardware resources to optimize the diversity of usage of the hardware resources in the cluster comprises: selecting a least diverse cluster of hardware resources; and assigning applications from respective diversity pools to the least diverse cluster of hardware resources for processing ([⁋ 0005], For each application an application resource requirement may be determined as a function of the workload levels and a service level metric associated with the application. For each application an assigned subset of resources may be determined as a function of the application resource requirement, a minimization of communication delays between resources, and a bandwidth capacity requirement of the application. [⁋ 0028] a load distribution policy is to minimize some criterion such as the mean response time of a request and minimize the number of application servers allocated. [⁋ 0030], an optimization process determines the minimum number of total servers [e.g., a least diverse cluster of hardware resources] required for the application average response time to be within the range. [⁋ 0042] Once the server requirements have been estimated and optimized, an assignment of applications to servers may be determined as a function of the optimal server requirements predicted in such a way communications delays are minimized and bandwidth capacity constraints are satisfied). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tian with Garg in order to select minimum number of servers to assign an applications, because it would allow efficiently managing resources of a data center [Garg, ⁋ 0004].

Claims 17 are rejected under the same rationale of Claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448                                                                                                                                                                                              
/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448